ALD-179                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 18-1268
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                 ISAN CONTANT,
                                              Appellant
                        __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Crim. No. 1-10-cr-00355-001)
                              District Judge: Yvette Kane
                      __________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 12, 2018

             Before: MCKEE, VANASKIE, and SCIRICA, Circuit Judges

                             (Opinion filed: June 20, 2018)
                                    ____________

                                      OPINION*
                                     ____________


PER CURIAM

      Isan Contant appeals from an order of the District Court denying his third petition

for writ of error coram nobis. For the reasons that follow, we will summarily affirm.

      Contant, a native and citizen of Trinidad and Tobago, was placed in removal

proceedings pursuant to 8 U.S.C. § 1227(a)(1) as an alien who had overstayed his visa.
The charge was sustained and, in 2010, an Immigration Judge ordered his removal from

the United States, after concluding that he was ineligible for relief from removal. The

Board of Immigration Appeals upheld that decision on appeal on September 10, 2010.

Contant then filed a motion to reopen with the Board, which was denied on November 8,

2010.

          In November 2010, the Government attempted twice to remove Contant but he

thwarted those efforts. As a result, he was charged in the United States District Court for

the Middle District of Pennsylvania with hindering his removal in violation of 8 U.S.C. §

1253(a)(1)(C). He was convicted and sentenced to a term of imprisonment of 14 months.

          In August 2011, we denied Contant’s consolidated petitions for review, see

Contant v. Att’y Gen. of U.S., 441 F. App’x 105 (3d Cir. 2011). In December 2011,

Contant was released from the Federal Bureau of Prisons, having served his federal

sentence. Sometime around February 8, 2012, he was removed from the United States to

Trinidad and Tobago, where he remains. In April 2012, we affirmed the criminal

judgment pertaining to the hindering removal conviction, see United States v. Contant,

467 F. App’x 141, 143 (3d Cir. 2012).

          On October 25, 2013, the Board of Immigration Appeals reopened Contant’s

removal proceedings and remanded the matter to the Immigration Judge for additional

proceedings based on Contant’s receipt of a Notice of Action by the United States

Citizenship & Immigration Services dated January 2012. The proceedings before the IJ

eventually were terminated without prejudice, pending Contant’s return to the United

States.



                                              2
       The Board’s October 25, 2013 order fueled two unsuccessful coram nobis

challenges by Contant to have his hindering removal conviction overturned. The District

Court denied both petitions, Contant appealed, and in both instances we affirmed, see

United States v. Contant, 638 F. App’x 146, 148 (3d Cir. 2016), and United States v.

Contant, 679 F. App’x 95 (3d Cir. 2017). Among other things, we held that, at the time

of his criminal indictment and conviction for hindering his removal, a valid order of

removal was in place and that the reopening of his removal proceedings in 2013 was

based on events that transpired after he was charged and prosecuted for hindering his

removal. Thus, coram nobis relief was not warranted.

       On December 17, 2017, Contant filed a third petition for writ of error coram nobis,

challenging his hindering removal conviction on three bases: (1) the District Court did

not have jurisdiction to convict him of hindering his removal; (2) the previous denials of

coram nobis relief conflict with Orabi v. Att’y Gen. of U.S., 738 F.3d 535 (3d Cir.

2014) 1; and (3) trial counsel were constitutionally ineffective in connection with his

criminal defense. In an order entered on February 2, 2018, the District Court denied the

petition, noting that a writ of error coram nobis is an extraordinary remedy and that the

instant arguments were previously raised in Contant’s prior coram nobis petitions and

rejected.


1
  In Orabi, the petitioner was convicted of conspiracy to commit fraud in connection with
access devices, possession of counterfeit access devices, possession of counterfeit and
forged checks, and aggravated identity theft. The Department of Homeland Security
initiated removal proceedings on the basis of these convictions while his direct appeal
was pending. We held that a conviction that provides the basis for removal is not “final”
for immigration purposes until direct appellate review has been exhausted or waived.
738 F.3d at 543. We note that Contant’s order of removal is not based on a criminal
conviction; rather, he was removed from the United States pursuant to 8 U.S.C. §
1227(a)(1), as an alien who had overstayed his visa.
                                              3
       Contant appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk

advised Contant that his appeal was subject to summary action under Third Cir. LAR

27.4 and I.O.P. 10.6. Contant has submitted a response to summary action.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. A coram

nobis petition “may be used to attack allegedly invalid convictions which have continuing

consequence, when the petitioner has served his sentence and is no longer ‘in custody’

for purposes of 28 U.S.C. § 2255.” United States v. Stoneman, 870 F.2d 102, 105-06 (3d

Cir. 1989). It is an “extraordinary remedy,” id. at 106, and appropriate only to (1)

“correct errors for which there was no remedy available at the time of trial,” and (2)

“where ‘sound reasons’ exist for failing to seek relief earlier.” Id. at 106 (quoting United

States v. Morgan, 346 U.S. 502, 512 (1954)).

       All of the claims pursued in the third petition either were raised in the prior coram

nobis petitions and decided adversely to Contant, or could have been raised in the prior

petitions. Cf. McCleskey v. Zant, 499 U.S. 467, 489 (1991) (petitioner can abuse writ of

habeas corpus by failing to raise claim in prior petition). In Contant, 679 F. App’x 95,

where we affirmed the District Court’s order denying Contant’s second coram nobis

petition, we cautioned him about his “piecemeal jurisdictional attack[s]” and held that the

District Court properly declined to revisit the issue of jurisdiction. Id. at 99. Contant

argues that the instant appeal presents a substantial question because the District Court

erred when it stated that his “exclusive jurisdiction” argument was previously decided on

the merits. Even if his current jurisdictional argument had not previously been decided

on the merits, it does not provide a basis for coram nobis relief. Contant argues that “the

                                              4
district court never had jurisdiction to address the validity of the BIA Sept 2010

decision,” Petition, at 1. We note, however, that, in adjudicating Contant guilty of

hindering his removal, the District Court did not directly review the agency’s order of

removal.

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Contant’s third error coram nobis petition.




                                             5